 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 1 of 13 - Page ID#: 30



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION at ASHLAND

KUNTA K. REDD,                           )
                                         )
        Plaintiff,                       )      Civil No. 0:21-cv-006-JMH
                                         )
V.                                       )
                                         )
DAVID LEMASTER, et al.,                  )           MEMORANDUM OPINION
                                         )                AND ORDER
        Defendants.                      )

                          ****    ****       ****    ****

        Plaintiff Kunta K. Redd is a federal inmate currently confined

at the Federal Correctional Institution (“FCI”)–Ashland located in

Ashland, Kentucky. Proceeding without an attorney, Redd previously

filed a civil complaint against prison officials, [R. 1], and has

now filed a motion for leave to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915. [R. 5]. The Court has reviewed Redd’s motion

and supporting documentation and will grant the request on the

terms established by 28 U.S.C. § 1915(b). Because Redd has been

granted      pauper   status      in     this       proceeding,   the     $52.00

administrative fee is waived. District Court Miscellaneous Fee

Schedule, § 14.

     Because Redd is a prisoner proceeding in forma pauperis, the

Court    must   conduct    a   preliminary      review   of   Redd’s   complaint

pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A. Upon initial screening,

the Court must dismiss any claim that is frivolous or malicious,
                                         1
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 2 of 13 - Page ID#: 31



that fails to state a claim upon which relief may be granted, or

that seeks monetary relief from a defendant who is obviously immune

from such relief. See McGore v. Wrigglesworth, 114 F.3d 601, 607-

08 (6th Cir. 1997). At this stage, the Court accepts Redd’s factual

allegations as true and liberally construes Redd’s legal claims in

his favor. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

Redd’s complaint is evaluated under a more lenient standard because

he is not represented by an attorney. Erickson v. Pardus, 551 U.S.

89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003).

                                      I.

     The allegations of Redd’s complaint are somewhat vague and

disjointed, so the basis for his claims is not entirely clear. He

alleges   that   various   prison     officials    “have   violated    all   my

Amendment rights fifth Amendment Due process.” [R. 1, at 2]. He

states that the staff is “racist” and will not transfer anyone

under the First Step Act, nor will they place anyone in home

confinement. Id. However, he later alleges that prison staff are

“transferring inmates everywhere but [won’t] transfer inmates near

home,” only transferring them to another prison in Kentucky or to

a drug program in West Virginia. Id. at 3             He states that “this

prison is racist and this town!” Id.

     Redd   also   alleges    that,    under   the   previous    Warden,     the

prisoners received frozen meals for lunch and dinner. Id. at 2. He
                                       2
    Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 3 of 13 - Page ID#: 32



then states that “the medical staff here let us go for months

medical help for the illness ‘check’ for COVID-19.” Id. He also

states that there have been no checks from “psychological,” nor

any tests on inmates for post-traumatic stress. Id. Based upon

these allegations, he claims that his rights under the Fourth,

Fifth, and Eighth Amendments have been violated. Id. at 4.

                                        II.

                                         A.

        As a threshold matter, Redd admits that he has not exhausted

his administrative remedies with respect to his claims. 1                   Under

the Prison Litigation Reform Act of 1995 (“PLRA”), a prisoner

wishing     to   challenge    the   circumstances      or   conditions    of   his

confinement       must   first    exhaust     all   available    administrative

remedies. 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 211

(2007) (“There is no question that exhaustion is mandatory under

the PLRA and that unexhausted claims cannot be brought in court.”);

Fazzini v. Northeast Ohio Correctional Center, 473 F.3d 229, 231




1 The BOP’s Inmate Grievance System requires a federal prisoner to
first seek informal resolution of any issue with staff, and then
to institute a formal grievance with the warden within twenty days.
28 C.F.R. § 542.13, 542.14(a). If the prisoner is not satisfied
with the warden’s response, he or she must appeal to the
appropriate regional office within twenty days, and if unsatisfied
with that response, to the General Counsel within thirty days
thereafter. 28 C.F.R. § 542.15(a). See BOP Program Statement
1300.16.
                                         3
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 4 of 13 - Page ID#: 33



(6th Cir. 2006). The “mandatory language [of the PLRA] means a

court may not excuse a failure to exhaust.”           Ross v. Blake, 136 S.

Ct. 1850, 1856-57 (2016). If the failure to exhaust administrative

remedies is apparent from the face of the complaint, it is subject

to dismissal upon initial screening. Shah v. Quintana, No. 17-

5053, 2017 WL 7000265, at *1 (6th Cir. July 17, 2017); Barnett v.

Laurel Co., Ky., No. 16-5658, 2017 WL 3402075, at *1 (6th Cir.

Jan. 30, 2017); see also Jones, 549 U.S. at 214-15 (district court

may dismiss complaint sua sponte when it is apparent from the face

of the complaint that claim is barred by affirmative defense).

      Redd states that, while he filed a request with the Warden

about being transferred near his home, he did not receive an answer

“because this prison is racist.” [R. 1, at 5]. He further states

that “they don’t like grievances” and that if you file one, you

are   “killing   time”    and   that   they   are   racist    and   “overlook

everything.” Id. at 5-6.

      Redd alleges no facts supporting his claims of racism and

futility of submission of grievances at FCI-Ashland. Regardless,

the applicable federal regulation states that “[i]f the inmate

does not receive a response within the time allotted for reply,…the

inmate may consider the absence of a response to be a denial at

that level.” 28 C.F.R. § 542.18. Thus, if the Warden did not

respond to his request, that failure to respond is a constructive
                                       4
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 5 of 13 - Page ID#: 34



denial of his grievance and Redd may then appeal to the Regional

Office, then the Office of the General Counsel. He admits that he

did not do so. Thus, Redd’s admission that he has not yet exhausted

his administrative remedies in this case warrants dismissal of his

complaint without prejudice. Napier v. Laurel County, 636 F.3d

218, 222 (6th Cir. 2011).

                                      B.

     More fundamentally, however, dismissal is warranted because

Redd’s complaint fails to state a claim for which relief may be

granted. A civil complaint must set forth claims in a clear and

concise   manner,    and   must   contain    sufficient     factual    matter,

accepted as true, to “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

Fed. R. Civ. P. 8. “[T]he pleading standard Rule 8 announces does

not require detailed factual allegations, but it demands more than

an   unadorned      the-defendant-unlawfully-harmed-me          accusation.”

Iqbal, 556 U.S. at 678 (internal quotation marks and citation

omitted).

     Redd seeks to pursue claims for violations of his Fourth,

Fifth, and Eighth Amendment rights against Warden David Lemaster,

Counselors Amos and Maza, C.M.C. Counselor Issac, and former Warden

Allen Beard, Jr. However, Redd makes no allegations of fact at all

in support of a Fourth Amendment claim, such as facts suggesting
                                      5
    Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 6 of 13 - Page ID#: 35



a wrongful search or seizure. A conclusory claim that defendants

violated Redd’s constitutional rights, with no factual allegations

supporting such a claim, is insufficient to state a claim for

relief. See Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of a

cause of action’s elements will not do.”); Laster v. Pramstaller,

2008 WL 1901250, at *2 (E.D. Mich. April 25, 2008). Thus, Redd’s

Fourth Amendment claim must be dismissed.

        While Redd’s vague references to frozen meals and inadequate

health care, construed broadly, sound in the Eighth Amendment, he

does not allege facts sufficient to state a claim for an Eighth

Amendment violation against any of the named defendants. While

Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)

expressly validated the availability of a claim for damages against

a federal official in his or her individual capacity, an officer

is only responsible for his or her own conduct. Iqbal, 556 U.S. at

676-677; see also Ziglar v. Abbasi, 137 S.Ct. 1843, 1860 (2017). 2

Thus, in order to recover against a given defendant in a Bivens

action,     the   plaintiff     “must   allege    that   the   defendant    [was]


2 Redd seeks no particular relief with respect to his Eighth
Amendment claims, only that the Court and the Inspector General
“review his rights.” [R. 1, at 8]. His only specific request for
injunctive relief relates to his Due Process claim.
                                         6
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 7 of 13 - Page ID#: 36



personally involved in the alleged deprivation of federal rights.”

Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (citing

Rizzo v. Goode, 423 U.S. 362, 373-77 (1976)).

     With respect to an Eighth Amendment claim in particular, such

a claim has both an objective and subjective component: (1) a

sufficiently grave deprivation of a basic human need; and (2) a

sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S.

294, 298 (1991). Thus, to state a viable Eighth Amendment claim,

a plaintiff must allege, with respect to each defendant, that the

particular defendant: 1) was actually aware of a substantial risk

that the plaintiff would suffer serious harm; and 2) knowingly

disregarded that risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

      With the exception of his allegations against former Warden

Allen Beard, Redd’s allegations are made against the Defendants as

a group, with no particular conduct attributed to any specific

individual    Defendant.    However,       a   “[p]laintiff   must    state      a

plausible    constitutional      violation       against   each      individual

defendant—the collective acts of defendants cannot be ascribed to

each individual defendant.” Reilly v. Vadlamudi, 680 F.3d 617, 626

(6th Cir. 2012) (citations omitted). Indeed, “[e]ven a pro se

prisoner must link his allegations to material facts…and indicate

what each defendant did to violate his rights…” Sampson v. Garrett,

917 F.3d 880, 882 (6th Cir. 2019) (citing Hill v. Lappin, 630 F.3d
                                       7
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 8 of 13 - Page ID#: 37



468, 471 (6th Cir. 2010); Lanman v. Hinson, 529 F.3d 673, 684 (6th

Cir. 2008)).

      With respect to former Warden Beard, Redd alleges that “under

Warden Allen Beard Jr. we [were] receiving frozen meals lunch and

dinner for about six months.” [R. 1, at 2]. However, liability may

not be imposed on Beard based solely upon his status as Warden, as

the mere fact of supervisory capacity is not enough. Rather, an

official must be personally involved in the conduct complained of

because   respondeat     superior    is    not    an       available    theory   of

liability. Polk County v. Dodson, 454 U.S. 312, 325-26 (1981); see

also Iqbal, 556 U.S. at 677 (“[i]n a § 1983 suit or a Bivens action

- where masters do not answer for the torts of their servants -

the   term   ‘supervisory      liability’        is    a    misnomer.”). Absent

allegations that Beard was personally involved in serving Redd

with frozen food, that this frozen food created a substantial risk

of serious harm to Redd, and Beard               knowingly disregarded this

risk, Redd’s allegations are insufficient to state an Eighth

Amendment claim against Beard based on the food being served at

FCI-Ashland. See Farmer, 511 U.S. at 834; Johnson v. Karnes, 398

F.3d 868, 874 (6th Cir. 2005).

      Similarly, with respect to Redd’s claim that inmates did not

receive   medical   care,   Redd    does   not    point      to   any   particular

instance where he sought medical care and was denied treatment.
                                      8
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 9 of 13 - Page ID#: 38



Nor does he make any allegation that any of the administrative

defendants identified by him were directly and personally involved

in making medical decisions regarding Redd’s medical care. See

Estate of Young v. Martin, 70 F. App’x 256, 260-61 (6th Cir. 2003)

(plaintiff failed to establish warden’s personal involvement in

inmate’s   medical    care). Absent       such   allegations,     his   Eighth

Amendment claims based on inadequate medical care fail.

     Moreover, despite Redd’s fleeting references to frozen meals,

racism, and inadequate medical care, it is clear that heart of his

complaint is his claim that prison officials have violated his Due

Process rights by failing to transfer him to a facility in North

Carolina and/or failing to consider him for home confinement. In

fact, this Fifth Amendment Due Process claim is the only claim

that he alleges that he pursued in his administrative remedy

requests, [R. 1, at 5], and is the only claim referenced in the

administrative remedy requests attached to his complaint. [R. 1-

1, at 1-2]. In addition, his complaint does not even seek relief

for his allegations of frozen food and inadequate medical care,

but instead requests that he be transferred to North Carolina and

reviewed for home confinement. [R. 1, at 8].

     However, “[w]hen a court sentences a federal offender, the

BOP has plenary control, subject to statutory constraints, over

‘the place of the prisoner’s imprisonment,’ and the treatment
                                      9
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 10 of 13 - Page ID#: 39



programs (if any) in which he may participate.” Tapia v. United

States, 564 U.S. 319, 331 (2011)(citing 18 U.S.C. §§ 3621(b), (e),

(f); 3624(f); 28 C.F.R. pt. 544 (2010)). An inmate has no liberty

interest in being placed in any particular penal institution, Olim

v. Wakinekona, 461 U.S. 238, 247 (1983), or classified at any

particular security level, Hewitt v. Helms, 459 U.S. 460, 468

(1983), overruled in part on other grounds by Sandin v. Conner,

515 U.S. 472 (1995), and hence no rights protected by the Due

Process Clause in that regard. Sandin, 515 U.S. at 484-86; see

also   Wilkinson    v.     Austin,   545   U.S.     209,    221   (2005)   (“...the

Constitution itself does not give rise to a liberty interest in

avoiding transfer to more adverse conditions of confinement.”)

(citing Meachum v. Fano, 427 U.S. 215, 225 (1976)); Moody v.

Daggett, 429 U.S. 78, 88 n.9 (1976) (“Congress has given federal

prison      officials      full      discretion       to     control       [prisoner

classification and eligibility for rehabilitative programs in the

federal system], 18 U.S.C. § 4081, and petitioner has no legitimate

statutory or constitutional entitlement sufficient to invoke due

process.”); Harris v. Truesdell, 79 F. App’x 756, 759 (6th Cir.

2003).

       To   the   extent    that   Redd    claims    that    he   is   entitled   to

placement in home confinement, while 18 U.S.C. § 3624(c) authorizes

the BOP to consider placing an inmate in home confinement, a
                                          10
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 11 of 13 - Page ID#: 40



prisoner     is    not    automatically        entitled,   or    guaranteed,   such

placement for any amount of time. 18 U.S.C. § 3624(c); see also

Heard v. Quintana, 184 F.Supp. 3d 515, 520 (E.D. Ky. 2016); Demis

v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009); Boals v. Quintana,

No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2 (E.D. Ky. Dec. 11,

2015). Rather, “the decision to place an inmate in pre-release

community confinement and/or home confinement is discretionary and

will be ‘determined on an individual basis’ according to the

factors in 18 U.S.C. § 3621(b).” Boals, 2015 WL 8665404 at *2

(citing McIntosh v. Hickey, No. 10-cv-126-JMH, 2010 WL 1959308, at

*3   (E.D.   Ky.    May    17,   2010)).       Moreover,   the    BOP’s   placement

decisions, including determinations regarding home confinement,

are expressly insulated from judicial review, as the provisions of

the Administrative Procedures Act (“APA”) do not apply to such

decisions. 28 U.S.C. § 3625 (“The provisions of sections 554 and

555 and 701 through 706 of title 5, United States Code, do not

apply to the making of any determination, decision, or order under

this subchapter.”). Cf. Woodard v. Quintana, No. 5:15-cv-307-KKC,

2015 WL 7185478, at *5-6 (E.D. Ky. Nov. 13, 2015). Thus, Redd’s

Fifth Amendment Due Process claim based on his prison designation

and request for home confinement fails.

      For all of these reasons, Redd’s complaint fails to state a

claims for which relief may be granted and will be dismissed. While
                                          11
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 12 of 13 - Page ID#: 41



his Fourth and Eighth Amendment claims will be dismissed without

prejudice, his Fifth Amendment Due Process claim based on his

prison   designation     and   request     for   home   confinement   will   be

dismissed with prejudice.

     Accordingly, it is hereby ORDERED as follows:

     (1) Redd’s motion to proceed in forma pauperis [R. 5] is

GRANTED.    Section 1915(b)(1) requires a prisoner-plaintiff to pay

the $350.00 filing fee for a civil action as set forth below:

            (a) The financial documentation filed by Redd indicates

     that he lacks sufficient income or assets to pay the initial

     partial filing fee required by 28 U.S.C. § 1915(b)(1)(A), and

     payment of such fee is therefore DEFERRED;

            (b) The Clerk of the Court shall open an account in

     Redd’s name for receipt of the filing fee. The Clerk shall

     complete a Notice of Payment Form (Form EDKY 525) with (a)

     Redd’s name, (b) his inmate registration number, and (c) this

     case number. The Clerk shall serve a copy of this Order and

     the Notice of Payment Form upon the Jailer/Warden of the

     institution in which Redd is currently confined; and

            (c) Each month Redd’s custodian shall send the Clerk of

     the Court a payment in an amount equal to 20% of his income

     for the preceding month out of his inmate trust fund account,

     but only if the amount in the account exceeds $10.00. The
                                      12
 Case: 0:21-cv-00006-JMH Doc #: 6 Filed: 02/02/21 Page: 13 of 13 - Page ID#: 42



     custodian shall continue such monthly payments until the

     entire $350.00 filing fee is paid.           28 U.S.C. § 1915(b)(2);

     (2) Redd’s complaint [R. 1] is DISMISSED for failure to state

a claim for which relief may be granted:

            (a)   Redd’s   Fourth    and   Eighth    Amendment      claims   are

     DISMISSED WITHOUT PREJUDICE; and

            (b)   Redd’s    Fifth    Amendment      Due   Process    claim    is

     DISMISSED WITH PREJUDICE;

     (3) This action is DISMISSED and STRICKEN from the Court’s

docket; and

     (4) Judgment shall be entered contemporaneously herewith.

     This 2nd day of February, 2021.




                                      13
